Detailed Action
	The communications received 09/24/2019 have been filed and considered by the Examiner. Claims 1-6 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recites the limitation "web".  There is insufficient antecedent basis for this limitation in the claim as it is unclear if it refers to the “honeycomb web” or to a new web. For purposes of Examination, it is understood to correspond to the honeycomb web. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al (US 2011/0297325) hereinafter MAH .

As for claim 1, MAH teaches a method for manufacturing a soundproof panels (acoustic panels) [0006] of a nacelle of an aircraft including a duct [0006-7; 0015], in which each soundproof panel includes an inner skin (pin mat) [Fig. 2 #24; 0020] for being oriented towards the duct, the manufacturing method comprising: 
supplying a mold having, on a single face, a cavity for a soundproof panel [Fig. 2 #22], 
producing an inner skin in the bottom of each cavity (by providing it and producing it via injection molding) [Fig. 2 #24; 0020; 0022], 
and curing elements present in the mold [0024].
The mold being capable of producing two soundproof panels simultaneously would be a simple prima facie duplication of parts (the mold) along with the corresponding steps [see e.g. MPEP 2144.04(VI)(B)]. 

As for claim 2, MAH teaches claim 1 and further that a honeycomb web is placed on top of each inner skin after the inner skin is placed (the core layer can be a honeycomb, the 

As for claim 4, see claim 1. In addition the Examiner notes that an apparatus is not defined by the article worked upon or manner employed [see e.g. MPEP 2114-2115].

As for claim 5, MAH teaches claim 1 and further that the panels are used in an aircraft engine nacelle [0007].

As for claim 6, MAH teaches claim 5 and that the panels are used in an aircraft [0007]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al (US 2010/0080980) hereinafter MAH in view of Nordman (US2013/0320142) hereinafter NORD.

As for claim 3, MAH teaches claim 1 and further that a honeycomb web is placed on top of each inner skin after the inner skin is placed (the core layer can be a honeycomb, the Examiner understands the core layers to be the fabrics) [Fig. 2 #14; Fig. 4; 0016; 0019] and then topped by an outer panel (caul sheet) [Fig. 2 #26; Fig. 4; 0020], but does not teach that the honeycomb is placed on top of each inner skin after a curing step.
NORD teaches that skins utilized in aeronautical surfaces benefit from separate pre-curing (i.e. before incorporation as a layup) as a means of improving the quality and reducing inconsistencies of the product [0006].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712